Citation Nr: 1544446	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Service connection for bilateral flatfeet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) in Louisville, Kentucky, which denied the Veteran's claim.

In January 2013, the Board remanded the claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was notified to provide any outstanding medical records in March 2013, and was afforded a VA medical examination in April 2013.  Supplemental statements of the case were issued in April 2013 and August 2013.  In August 2013, the Veteran's representative filed a statement waiving local consideration of any additional evidence submitted by the Veteran.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDING OF FACT

The Veteran's bilateral flatfeet did not manifest until years after his military service, and his currently diagnosed flatfeet are not attributable to his military service.


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral flatfeet have not been met.  38 U.S.C.A. §§ 1110, 1113 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a notice letter dated June 2008, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  This letter satisfied the requirements of the VCAA, and no additional notice is required.

The Veteran identified some records that ultimately were not obtained.  Specifically, he authorized the release of records from Dr. J.V.C., stating he sought treatment from this doctor in 1995.  The doctor's office indicated that records from 1995 had been destroyed due to seven years of inactivity with the doctor.  See Letter, March 2009.  The Court has held that, where records are unavailable, "VA ha[s] no duty to seek to obtain that which d[oes] not exist."  Porter v. Brown, 5 Vet. App. 233, 237 (1993); see also Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Moreover, Dr. J.V.C.'s office provided records from 2009 that reference the Veteran's history of treatment from 1995.  The absence of these records is not detrimental to the Veteran's claim in light of other evidence.  

Additionally, the Veteran informed the RO that he sought medical care for his bilateral foot condition "for several years dating back to 1974," but these records were lost.  See VA Form 21-4138, November 2009.  As stated above, the VA does not have a duty to obtain non-existent records.  

The Veteran also submitted two Authorization and Consent to Release Information forms (VA Form 21-4142) dated July 2008 and April 2013, for which records were not obtained.  The first of these release forms was dated in July 2008 for records from Dr. P.  The Veteran stated he received treatment from Dr. P. for his feet in 1995.  The RO requested these records in November 2008 and December 2008, but Dr. P. did not respond to the requests.  The RO notified the Veteran of these unsuccessful requests in November 2008 and December 2008.  The second of these release forms was dated in April 2013 for Dr. R.E's records.  The Veteran did not provide Dr. R.E.'s address or note his treatment dates.  The RO notified the Veteran that he had not provided Dr. R.E.'s address.  The Veteran subsequently provided additional records from Dr. J.V.C., who he stated took over his care after the death of Dr. R.E.  See VA Form 21-4138, June 2013.

To the extent that any of this medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has been accorded the opportunity and has done neither.   

Additionally, the Veteran was afforded a VA examination in April 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As noted below, the Board finds the VA examination report sufficient, as it is predicated on consideration of the private and VA treatment records in the claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran and third parties, provided a rationale for the findings made based upon the records reviewed, and provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes a VA examination, VA and private treatment records, statements from the Veteran, third-party lay statements, and service treatment records (STRs).  The Veteran has been notified of the inability to obtain the missing records, and his representative stated in August 2013 that the Veteran had no additional evidence to present.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran asserts he had bilateral flatfeet before his military service, which were aggravated by his military service.  See Notice of Disagreement, April 2009; VA Form 9, August 2009.  He has also submitted multiple third-party lay statements to this effect.  See Sister's Statement, July 2008; G.A.W. Statement, January 2010; T.M. Statement, January 2010; K.R. Statement, January 2010. 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the lack of aggravation be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service in order for VA's duty under the second prong of this rebuttal standard to attach.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran asserts that he told the physician performing his Army entrance examination about his bilateral flatfeet.  See Notice of Disagreement, April 2009.  He also asserts that the rigors of boot camp and training exercises aggravated his preexisting bilateral flatfeet condition so that he could not continue in the service.  See VA Form 9, August 2009.  However, neither the entrance examination nor the Veteran's service treatment records (STRs) make any mention of foot issues, pain, or a diagnosis of flatfeet, although the STRs do show repeated medical visits in which the Veteran complained of sharp pain in his left side upon exercising, as well as pain in his back after a motor vehicle accident.  The Veteran was not afforded a separation examination.  

There are no records of the Veteran seeking medical treatment for flatfeet or foot pain within a year of discharge from service. (As mentioned above, the Veteran contends he sought medical care in 1974, but these records were lost.  See VA Form 21-4138, November 2009.)

With regard to the Veteran's post-service records, there is one documented complaint for foot pain in January 1987.  See Records from Dr. R.G.S. dating from 1987 to 1996.  Such pain appears related to an occasion the prior month in which he twisted an ankle.  The Veteran had "normal-appearing feet" during a December 1993 examination by Dr. D.G., M.D.

The Veteran received frequent treatment at the VA from 2004 to 2009, and he first complained of foot pain in July 2008.  The first recorded diagnosis of bilateral flatfeet is in January 2009 by Dr. J.V.C (a private medical provider).  The record notes that he visited Dr. J.V.C. in 1995 for the same problem and had inserts made.  A diagnosis of pes valgo planus (flatfeet) for approximately over five years is noted.  However, VA records around the same time period do not show a diagnosis of flatfeet.  See September 2008 and January 2009 VA podiatry examinations (showing pronation but not pes planus).  Records from a September 2009 visit with Dr. R.G.S. note that the Veteran has flatfeet.  Dr. R.G.S. also wrote a one-sentence opinion dated September 2009, stating that "[the Veteran's] flat feet was [sic] aggravated while in the Army."  

Pursuant to the Board Remand, the Veteran was afforded a VA examination in April 2013.  The examiner diagnosed pes planus (flatfoot) in the right foot only.  The examiner recounted a medical history given by the Veteran, in which the Veteran stated he has always had an abnormal gait, and began to have problems when he was walking and marching in the service.  He said he soaked and put ointment on his feet during service and was discharged from service due to his feet.  He reportedly sought treatment from Dr. R.E. a few days after he left service for his knee and feet, and received special shoes.  He became diabetic in 2009 and was prescribed diabetic shoes.  He stated that, after leaving the service, he was a laborer in factories from the 1970s to early 1990s.  

The April 2013 VA examiner concluded that "there is no objective medical evidence" that the Veteran's flatfeet existed prior to service, occurred during service, or occurred within one year of discharge.  In support of this conclusion, the examiner discussed the Veteran's medical records.  The examiner noted that the Veteran's initial complaint of foot pain was in 1987 after working as a laborer for 12 years.  He was first diagnosed with pes planus in January 2009.  The examiner stated that "the Veteran's 2.5 months of service in 1974 had no significant impact on the development of his flatfeet 35 later," and concluded that the flatfeet are not etiologically related to his service.

Based on this evidence, the presumption of soundness applies.  The evidence shows that the Veteran was not diagnosed with bilateral flatfeet at the time of his military enlistment.  See Enlistment Examination, July 1974.  While the Veteran and his sister contend he had flatfeet prior to his military enlistment, lay statements concerning a preexisting condition are not sufficient to rebut the presumption of soundness.   See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Further, Dr. J.V.C.'s opinion that the Veteran's preexisting flatfeet were aggravated by service does not resolve whether the presumption of soundness applies because his conclusion is not supported by any rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  In contrast, the April 2013 VA medical opinion specifically noted that the Veteran was not diagnosed with flatfeet prior to his military enlistment and was not diagnosed until many years later.  The competent medical evidence of record therefore supports a finding that the Veteran was sound upon his military enlistment.  The presumption of soundness has not been rebutted.  

Although the presumption of soundness applies, the competent medical evidence of record demonstrates that the currently diagnosed flatfeet are not attributable to the Veteran's military service.  The record shows that the Veteran did not have flatfeet until at least 1995, more than 20 years after his service.  While the record references foot pain in 1987, an examination in 1993 showed normal-appearing feet.  Crucially, the April 2013 VA examiner concluded that the Veteran's flatfeet did not manifest in service and are, in fact, unrelated to his military service.  The examiner instead referenced the Veteran's history as a laborer for more than 12 years after his service.  The examiner's conclusion was rendered based upon review of the entire claims file and discussion of the clinical record, and is supported by a substantial rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

While the Veteran produced an opinion from Dr. J.V.C. that his flatfeet were aggravated by service, this evidence is of little probative value as it is does not provide a rationale for its conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, by invoking the concept of aggravation, Dr. J.V.C.'s opinion is counter to the evidence of record, which fails to establish preexisting disability.  Thus, the opinion appears to be based on an inaccurate or incomplete understanding of the record.

In contrast, the April 2013 VA examiner thoroughly considered the Veteran's medical and occupational history in rendering a medical nexus opinion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Thus, the April 2013 VA negative nexus opinion is more probative, as it clearly states the evidence reviewed and rationale for its conclusion.

With regard to the lay statements submitted in this case, the Veteran and his friends and relatives are competent to report observable symptoms within the realm of their personal knowledge, such as pain, walking ability, and the physical appearance of his feet.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, [an] appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability"); see also 38 C.F.R. § 3.159(a)(2);  ); Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  In fact, lay evidence may be competent on a variety of matters concerning the nature and cause of disability, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Once the threshold of competency is met, the Board must consider how much a piece of evidence tends to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

The Board finds the Veteran's and third parties' lay contentions in support of service connection to be of little probative value, as they are contradicted by the findings of the April 2013 VA examiner, service treatment records, post-service medical records, and the Veteran's own prior statements.  While the Veteran argues that he told the entrance examiner he had foot problems and claims that he was released from service due to his foot problems, the service treatment records do not support these contentions.  In addition, the Veteran previously stated he was released from service due to his back problems (which are much more prominent in his medical records).  See Veteran Statement, February 2005; Veteran Statement, December 2004 (both stating that he was discharged from service after being in a car wreck where he injured his back).  He did not mention his foot problems in these prior statements.  Moreover, the third-party lay assertions that he had preexisting flatfeet aggravated by his service are contradicted by the medical records, which show only nominal complaints of foot pain first occurring in 1987, more than 10 years after the lay statements allege.  Moreover, even if their recollection of the Veteran complaining of foot pain is accurate, they lack the expertise to find that such pain was a manifestation of flat feet.

In sum, the Board is charged with weighing the positive and negative evidence and resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the post-service medical evidence, the April 2013 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  The preponderance of the evidence is against the Veteran's contentions that his current bilateral flatfeet are related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for bilateral flatfeet is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


